DETAILED ACTION
It appears from Applicant’s response to the restriction requirement sent 02/26/2021 that the requirement was unclear. The examiner is unable to search in view of Applicant’s election of a single marker, because all claims require at least three markers.
In the interest of clarification, the present requirement is being sent to rephrase. See below the Examiner provides additional guidance to assist Applicant in responding.

Election/Restriction
This application contains claims directed to the following patentably distinct species:
Target antigens
Please specify the identities of the at least three target antigens (see claim 61, lines 2-3) by choosing three, or alternatively more than three, specific target antigens (e.g. from among those recited in claim 63). 
Explanation:
It is noted that claim 61 requires a first target antigen, a second target antigen, and a third target antigen. Claim 82 introduces the possibility that there may be “at least five target antigens”.
Therefore, Applicant should elect at least three target antigens. If desired, Applicant may elect more than three (e.g., five target antigens).
Please specify a specific set of target antigens by specifying each target antigen uniquely. In other words, Applicant should elect a specific panel of target antigens, e.g., from among those listed in claim 63. If Applicant would like to elect target antigens not 
The elected species could thus be three, four, five, etc. markers.
Thus for example, if Applicant were to elect 3 markers, then claim 82 would be withdrawn.
Please note that since the independent claim requires three target antigens, Applicant will need to elect at least three.
Applicant is required to specify the particular markers that are detected by the method; for example, from the species presented in the application, an election of “4-1BB, AFP and ALK1” or “4-1BB, AFP, ALK1, Amyloid A and Amyloid P” are two examples of what could designate a proper election. Applicant may specify one panel of 3 target antigens, as is required of claim 61, or alternatively Applicant may specify one panel of up to 5 cellular markers, as recited at claim 82, to constitute the elected species. The plurality of markers specified, i.e., the specific set or combination of markers chosen (whether it be 3 or 5, etc.) will represent the elected species.
In other words, the examiner will search the combination, but will not necessarily search or assess the patentability of each single target antigen individually, or all possible combinations of target antigens, nor the elected combination as further combined with any additional target antigens not specified in Applicant’s response to the election of species requirement. 
Please note that if more than 3 target antigens is elected (for example should Applicant elect 5), it is the elected set or combination which will constitute the elected species (i.e., patentability of the combination, not each component individually, will be assessed).

The species are independent or distinct because each cellular marker (target antigen) listed is a different type of protein, having its own distinct composition (distinct sequence) and characteristics. No two proteins as recited share a common structure or purpose (e.g., CD4 is a glycoprotein found on the surface of immune cells, assists in communication with antigen presenting cells; PSA is a glycoprotein enzyme that serves as a marker for prostate cancer; CD10 is commonly considered a cell surface enzyme  known as a marker for acute lymphocytic leukemia, etc.). In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species (i.e., elect a single panel of target antigens) for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 61-64, 78 and 79 appear to be generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
There would be serious search and/or examination burden to search and consider each possible combination of all of the different cellular markers (target antigens), as there are many possible combinations from the species listed in the application (i.e., many possible different panels/combinations or antigens are possible). Each different combination (panel) would be a separate distinct species, requiring its own separate search of the patent and non-patent literature, and considering how many possible combinations there are, this would be an extensive search. It 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN J MARCSISIN whose telephone number is (571)272-6001.  The examiner can normally be reached on M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/ELLEN J MARCSISIN/            Primary Examiner, Art Unit 1641